         Case 2:12-cr-00033-JD Document 514 Filed 12/04/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES                                           CRIMINAL ACTION

               v.

 EVENS CLAUDE                                            NO. 12-33-01

                                         ORDER

       AND NOW, this 3rd day of December, 2020, upon consideration of Pro Se Defendant’s

Motion for Release Due to Extraordinary and Compelling Circumstances Pursuant to 18 U.S.C.

[§] 3582(c)(1)(A)(i) (Document No. 501, filed September 9, 2020), Government’s Response to

Defendant’s Sixth Emergency Motion to Reduce Sentence Pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(i) (Document No. 503, filed September 24, 2020), and Petitioner’s Reply

(Document No. 504, filed October 5, 2020) for the reasons stated in the Memorandum dated

December 3, 2020, IT IS ORDERED that Pro Se Defendant’s Motion for Release Due to

Extraordinary and Compelling Circumstances Pursuant to 18 U.S.C. [§] 3582(c)(1)(A)(i) is

DENIED.

                                                  BY THE COURT:

                                                  /s/ Hon. Jan E. DuBois

                                                     DuBOIS, JAN E., J.
